UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report: October 31, 2011 (Date of earliest event reported) INSWEB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 0-26083 94-3220749 (State or other jurisdiction of (Commission file number) (IRS Employer incorporation or organization) Identification Number) 10850 Gold Center Dr, Suite 250 Rancho Cordova, California 95670 (Address of principal executive offices) (916) 853-3300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. OnOctober 31, 2011, InsWeb Corporation issued a press release announcing financial results for the three months ended September 30, 2011. The press release is attached to this report as Exhibit99.1. The attached Press Release shall be considered “furnished” pursuant to this Current Report on Form 8-K and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section nor shall it be deemed incorporated by reference into any ofInsWeb Corporation’s reports or filings with the Securities and Exchange Commission, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing. InsWeb Corporation has made reference to non-GAAP financial information in the press release; a reconciliation of these non-GAAP financial measures to the comparable GAAP financial measures is contained in the attached press release. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS Exhibit 99.1 Press release dated October 31, 2011. SIGNATURE In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 1, 2011 INSWEB CORPORATION (Registrant) /s/ L. Eric Loewe L. Eric Loewe SVP, General Counsel and Secretary
